Name: Commission Regulation (EEC) No 4025/87 of 22 December 1987 amending Regulation (EEC) No 577/86 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87No L 378/56 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4025/87 of 22 December 1987 amending Regulation (EEC) No 577/86 on the application of accession compen ­ satory amounts to certain processed cereals products in view of the accession of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) NO 3808/87 (2), Whereas, on account of the final date for the application of the transitional measures provided for in Article 90 of the Act of Accession of Spain and Portugal, Commission Regulation (EEC) No 577/86 of 28 February 1986 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain (3), as last amended by Regulaion (EEC) No 201 1 /87 (4), provides for the application of the said amounts until 31 December 1987 only ; whereas, in view of Council Regulation (EEC) No 4007/87 of 22 December 1987 extending the period provided for in Articles 90 ( 1 ) and 257 ( 1 ) of the . Act of Accession of Spain and Portu ­ gal (*), provision should be made for the accession compensatory amounts fixed by abovementioned Regula ­ tion (EEC) No 577/86 to be applicable until the end for the 1987/88 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 577/86 the words 'from 1 July to 31 December 1987' are replaced by 'for the 1987/88 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 OJ No L 357, 19 . 12. 1987, p . 12 . (3) OJ No L 57, 1 . 9 . 1986, p. 16 . (4) OJ No L 189, 9 . 7 . 1987, p. 13 . (^ See page 1 of this Official Journal.